DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, the claims are allowed because the prior art of record does not disclose or fairly suggest the feature: a movable dam in said box, said movable dam having a closed position, which divides said box into separate compartments, preventing the flow of pellets between said separate compartments, one of said separate compartments being an isolation compartment spaced away from said opening, and another of said separate compartments being a containment compartment, in communication with said opening; said dam also having an open position, which permits pellets to flow between said isolation compartment and said containment compartment, as recited in claim 1.
Regarding claims 7-10, the claims are allowed because the prior art of record does not disclose or fairly suggest the steps of: when enough pellets have been loaded into the loading tube, sweeping the remaining pellets in said loading box over to an isolation chamber in said loading box, said isolation chamber being spaced away from said opening, and closing a dam to separate said isolation chamber from said opening; then picking up said loading box and allowing any pellets still in said loading tube to fall into said reactor tube, without additional pellets falling from said loading box through said opening, as recited in claim 7.
The reference Red, Jr. (US 3,913,806), which is considered the closest prior art of record discloses a portable catalyst loading device for simultaneous loading of predetermined quantities of flowable particulate catalyst into a plurality of reactor tubes (see col. 1, lines 63-68; col. 2, lines 18-68; Figs. 1-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774